Citation Nr: 1141928	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an increased disability rating for osteoarthritis of the right knee, currently evaluated 10 percent disabling. 

5.  Entitlement to an increased disability rating for duodenal ulcer, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to November 1962 and from January 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for GERD, an increased rating for osteoarthritis of the right knee, and an increased rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an October 1991 rating decision, the RO denied the Veteran's claim for service connection for PVD of the right lower extremity, and the Veteran did not timely file a notice of disagreement with this decision.

2.  The evidence received since the October 1991 rating decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim.

3.  The competent evidence of record does not support a finding that the Veteran has a right shoulder condition that is related to his military service.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying Veteran's claim for entitlement to service connection for PVD of the right lower extremity is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for PVD of the right lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  A right shoulder condition was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court of Appeals for Veterans' Claims (Court) found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

In the instant case, correspondence dated May 2005 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claims prior to the 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the May 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claims, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.

With respect to the Veteran's claim to reopen his claim of entitlement to service connection for PVD of the right lower extremity, in December 2005, prior to the initial rating decision on the Veteran's claim to reopen, the RO advised the Veteran that in order to reopen the claim for PVD of the right lower extremity, he had to submit new and material evidence pertaining to the reasons for the previous denial of the claim.  The letter advised the Veteran that his claim had been last finally denied by a 1991 rating decision.  The letter specifically advised the Veteran that he had to submit evidence that his PVD of the right lower extremity was either secondarily related to his service-connected right leg condition or directly related to active service.  The Board finds that VA's duty to notify the Veteran has been satisfied, and that no further notice is necessary.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and private and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The Veteran has also been provided with two VA examinations of his right shoulder, the first in September 2005 and a second in December 2008.  Both of the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

With respect to the Veteran's claim to reopen his claim for service connection for PVD of the right lower extremity, VA's statutory duty to assist the veteran in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A.    § 5103A (West 2002).  With respect to the Veteran's claim to reopen his claim for service connection for PVD of the right lower extremity, as discussed in further detail below, the Board has determined that new and material evidence has not been received to reopen the claim.  Thus, no examination is necessary.  See 38 C.F.R.     § 3.159(c)(4)(C)(iii) (2011) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  

The Veteran was provided with a hearing before the undersigned in September 2011, and a transcript of this hearing has been associated with the record.

The Board finds that the duties to notify and assist have been met, and it will proceed to a decision.
	
Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for PVD was last finally denied by an October 1991 rating decision.  The RO denied the Veteran's claim because while the Veteran demonstrated that he had PVD of the right lower extremity, the weight of the probative evidence did not demonstrate that such a condition was related to his active duty military service, nor did it demonstrate that the condition was secondarily related to his service-connected right knee condition.  The Veteran did not appeal the decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

The evidence under consideration at the time of the October 1991 rating decision consisted of the Veteran's service treatment records, VA treatment records, the results of VA examinations from November 1966, August 1989, and June 1990, and the Veteran's lay statements.

The Board must now determine if new and material evidence has been submitted since the time of the October 1991 final rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record after the October 1991 final denial includes private treatment records from 2001 through 2005 referencing the Veteran's history of PVD, VA examinations that incidentally note the Veteran's history of PVD, and lay statements from the Veteran and his friends.

The Veteran's lay statements asserting that he has experienced a continuity of symptoms of PVD since his active duty military service are not new, because the October 1991 rating decision expressly considered such arguments when rendering its denial.  Such statements are cumulative and redundant of the existing evidence of record, and merely reiterate arguments that the Veteran has made to VA prior to the previous denial of his claim.  The Veteran's lay statements regarding an in-service onset of symptoms and subsequent continuity of symptoms, therefore, do not constitute new evidence.  In reaching this conclusion, the Board observes that lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Mobley v. Brown, 15 Vet. App. 134 (1996); Moray v. Brown, 5 Vet. App. 211 (1993).  The Board also observes that the Veteran's current contentions are essentially cumulative and redundant to those considered and rejected by the RO in 1991. 

While the remainder of the evidence discussed above is new, the Board finds that it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new evidence shows only that the Veteran has a history of PVD.  The presence of such a condition, however, is an established fact from the record that was noted in the October 1991 rating decision.  While the new medical treatment evidence shows the presence of PVD, it fails to demonstrate or suggest that a nexus exists between the Veteran's PVD and his active duty military service or his other service-connected disabilities.  Therefore the Veteran's newly submitted medical evidence is not material.

In light of the above, the Board finds that while some of the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claim is new, it is not material.  In this regard, none of the new evidence associated with the record since the October 1991 decision of the Board demonstrates that the Veteran's PVD was incurred in or aggravated by either his military service or his service-connected knee condition.  The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for PVD is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a PVD disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Right Shoulder Disability

The Veteran contends that he has a right shoulder condition that is related to his military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element, medical evidence of a current disability, while the December 2008 VA examiner found the Veteran had a normal right shoulder, the September 2005 VA examiner found, based only on the Veteran's reported history and reports of pain, that the Veteran had a right shoulder sprain.  Therefore, resolving all doubt in the Veteran's favor and only for the purpose of this decision, the first Hickson element, medical evidence of a current disability, is satisfied.

With respect to the second Hickson element, in-service disease or injury, in April 1964 the Veteran was treated for pain in his right shoulder after wrestling.  The Veteran was diagnosed with a muscle strain and was treated conservatively with rest and a muscle relaxant.  The second Hickson element, in-service disease or injury, is therefore satisfied. 

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record contains two medical nexus opinions of record: the September 2005 VA examiner's report and the December 2008 VA examiner's report.  After a physical examination of the Veteran and a review of the Veteran's claims file, the examiner noted the Veteran's history of a right shoulder strain in-service.  Nevertheless, the Veteran found after physical examination that it was less likely than not that the Veteran's current right shoulder condition was related to the documented sprain of the Veteran's right shoulder in service.  In the Veteran's December 2008 examination, the examiner noted the Veteran's history of an in-service right shoulder strain.  The examiner noted the Veteran's allegations that he had occasional pain in the right shoulder and difficulty raising his arm over his head.  The examiner noted that the Veteran had not sought treatment for his condition, nor did he take medication for his condition, and the examiner found the Veteran's right shoulder to be normal upon physical examination.  The examiner concluded that it was not likely that the Veteran's claimed shoulder condition was related to active duty service because the record contained no evidence of further treatment following the April 1964 shoulder strain.  The examiner also considered the length of time from the injury in 1964 to the time of the Veteran's VA examination in September 2005, and found that such a length of time between complaints of shoulder-related symptoms precluded a causal relationship between the two events.

In addition to the results of the above VA examinations, the Board has reviewed the Veteran's other medical treatment records for any suggestion that a nexus exists between the Veteran's claimed right shoulder condition and his military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and his right shoulder condition.

To the extent that the Veteran himself believes that he has a right shoulder condition that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge such as experiencing shoulder pain and weakness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board is competent to report that he sustained an injury to his right shoulder in service.  

The Veteran is not competent, however, to determine that his in-service right shoulder injury resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current right shoulder disorder is etiologically related to his in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a right shoulder condition has existed since service, the Board finds that his statements regarding a continuity of symptoms since service is not credible.  In this regard, while the Veteran reported a history of arthritis or rheumatism at the time of his May 1965 service separation examination, physical examination of his upper extremities including strength and range of motion were noted by the examiner to be within normal limits.  Similarly, a September 1966 VA compensation and pension examination notes that examination of the Veteran's musculoskeletal and neurological systems were within normal limits.  One would expect that if the Veteran had a chronic shoulder disability, such would have been noted on the examination report.  In 1990, the Veteran filed a claim for arthritis.  A June 1990 VA examination report indicates that the Veteran complained of problems with his lower extremities.   No complaints related to the right shoulder were recorded.  On the contrary, the examiner did not observe any swelling of the arms or any joints of the upper extremities.  Again, one would expect that if the Veteran had complaints of chronic shoulder pain, such would have been recorded, especially when the Veteran had filed a claim specifically for an orthopedic condition.  

In light of the lack of clinical findings related to a right shoulder condition in 1966 and 1990, the Board concludes that the Veteran's current assertions of a continuity of symptoms dating to service are simply not credible.  The record reflects that the Veteran first complained of right shoulder pain to a medical care provider in 2004.  While the Veteran alleged in an April 2009 letter that he was treated for a right shoulder condition at a private hospital in the "late 1960s and the 1970s," the evidence of record contains no such treatment records, and the Veteran did not mention having received any such treatment at his September 2011 hearing before the undersigned.  The Board notes the multi-year gap between discharge from active duty service in 1965 and the Veteran's initial reported symptoms related to his right shoulder in 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim).  All of these factors weigh against a finding of continuity of symptomatology since service.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's claimed right shoulder condition and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for PVD of the right lower extremity is denied.

Service connection for a right shoulder condition is denied.



REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims of entitlement to service connection for GERD, an increased rating for osteoarthritis of the right knee, and an increased rating for a duodenal ulcer.

With respect to the Veteran's claim of entitlement to service connection for GERD, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, the Veteran has received two examinations of his GERD disability: in September 2005 and December 2008.  The Veteran's September 2005 examination diagnosed the Veteran with GERD but offered no opinion whether the condition was directly related to the Veteran's active duty military service or secondarily related to the Veteran's service-connected disabilities, including his duodenal ulcer.  The Veteran's December 2008 examination acknowledged the September 2005 diagnosis of GERD, but noted that the Veteran did not present with symptoms of GERD at that time.  Similar to the September 2005 examiner, the examiner offered no opinion whether the condition was directly related to the Veteran's active duty military service or secondarily related to the Veteran's service-connected disabilities, including his duodenal ulcer.  An additional medical examination is required, therefore, to assess the relationship both between the Veteran's GERD and his military service and between the Veteran's GERD and his other service-connected disabilities.

With respect to the Veteran's increased rating claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA examination of his right knee and duodenal ulcer in December 2008, or almost three years ago.  At the Veteran's September 2011 hearing before the undersigned, the Veteran described that the symptoms associated with his duodenal ulcer were worsening.  Similarly, in an April 2009 letter, the Veteran stated that his right knee was "getting worse."

In light of the Veteran's assertion that the symptomatology associated with both his right knee condition and duodenal ulcer has worsened and the length of time that has passed since the Veteran's most recent VA examinations, the Board finds that the existing examination reports of record are not an adequate basis upon which to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's assertion of an increase in symptoms associated with his conditions, additional VA examinations of the Veteran's right knee condition and duodenal ulcer are necessary to accurately evaluate the severity of his disability throughout the period of appeal.

Finally, while these matters are remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's GERD.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.

The examiner should:

a)  Describe with specificity any GERD condition that is currently manifested or otherwise indicated by the record.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that GERD is causally or etiologically related to the Veteran's period of active service.  For the purpose of this opinion, assume that the Veteran has a diagnosis with GERD.

c)  If it is found that the Veteran's GERD was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities, to specifically include his duodenal ulcer.  For the purpose of this opinion, assume that the Veteran has a diagnosis with GERD.

d)  If it is found that the Veteran's GERD was neither incurred in nor aggravated by active service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities, to specifically include his duodenal ulcer.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) GERD, the examiner should identify the percentage of disability that is attributable to such aggravation.  For the purpose of this opinion, assume that the Veteran has a diagnosis with GERD.

In each case, the examiner should provide a full rationale for the opinion provided. 

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and severity of his service-connected duodenal ulcer.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

The examiner should describe in detail all current manifestations of the Veteran's duodenal ulcer.  All indicated tests and studies should be accomplished.  

The examiner is also asked to comment on the effect of the Veteran's duodenal ulcer on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.  

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and severity of all impairments due to his service-connected right knee disability.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.

All indicated studies, including X-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service connected right knee disability including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected right knee disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


